Citation Nr: 1623673	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran testified at the Montgomery RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for an initial compensable evaluation for bilateral hearing loss.

First, the Veteran testified during his November 2015 Board hearing that he has undergone audiological testing at a VA facility since the time of his only VA examination, which was conducted in July 2012.  As records of that subsequent testing are not associated with the claims file, they must be sought on remand.

Additionally, although the Veteran's hearing testimony was somewhat unclear regarding whether his condition had worsened since his 2012 VA examination, he explicitly stated in his April 2013 substantive appeal that his hearing loss had become more severe.  In light of that assertion, he should also be afforded a contemporaneous VA audiological examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA treatment, to include any records generated in connection with audiological testing conducted at the Birmingham, Alabama VA Medical Center since July 2012.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA audiological examination to address the current nature and severity of his bilateral hearing loss.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning. 

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

